Exhibit 10.2

DOW JONES & COMPANY, INC.
CONTINGENT STOCK RIGHT AGREEMENT

AGREEMENT between Dow Jones & Company, Inc., a Delaware corporation (the
"Company"), and the employee to whom a Contingent Stock Right has been granted
and who has agreed to be subject to the terms of this Agreement (the "Grantee"),

W I T N E S S E T H:

1.  Grant of Contingent Stock Right.  Pursuant to the provisions of the Dow
Jones 2001 Long Term Incentive Plan (the "Plan"), the Company hereby grants to
Grantee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, a Contingent Stock Right with respect
to the number of shares of Common Stock ($1.00 par value) of the Company
("Common Stock") of which Grantee has been given notice by the Company
("Notice") as of the Date of Grant set forth in such Notice (the "Maximum
Award").




2.  Terms and Provisions.  The Contingent Stock Right is subject to the
following terms and provisions:




     (a)  Performance Period.  The Performance Period shall be the three
calendar years ____ through ____.




     (b)  Performance Criteria.  The Compensation Committee appointed by the
Board of Directors of the Company to administer the Plan (the "Committee") shall
employ such criteria for evaluating the performance of the Grantee and the
Company, an affiliate of the Company as defined in the Plan (any such affiliate
being hereinafter called an "Affiliate"), or a division or operation of the
Company, over the Performance Period as the Committee shall deem appropriate in
determining whether and to what extent the Maximum Award shall be earned (the
"Performance Criteria").   




     (c)  Dividend Equivalents.  Grantee shall be entitled to receive payment of
the same amount of cash as he or she would have received as cash dividends if,
on each dividend record date during the entire Performance Period, Grantee had
been the holder of record of the number of shares of Common Stock in the Maximum
Award (as adjusted pursuant to paragraph 5 hereof).  




     (d)  Final Awards.




        (i) Determination of Final Awards.  Within 90 days preceding or
following the completion of the Performance Period, the Committee shall
determine the percentage (not to exceed 100%), if any, of the Maximum Award (as
adjusted pursuant to paragraph 5 hereof) to be awarded finally to Grantee (the
number of full shares of Common Stock resulting from the application of such
percentage being hereinafter called the "Final Award").  In making such
determination, the Committee may take into account (A) the extent to which the
Performance Criteria were, in the Committee's sole opinion, achieved, (B) other
aspects of the individual performance of the Grantee during the Performance
Period, and (C) such other factors as the Committee may deem relevant, including
unforeseen events or changes in circumstances since the date of grant.




       (ii) Distribution of Final Awards.  Following such determination, Grantee
may elect, subject to the approval of the Committee, to receive all or a portion
of such Final Award in cash, or Common Stock, or a combination of both.  If
Grantee elects, with the approval of the Committee, to receive all or a portion
of such Final Award in cash, the Company shall pay to Grantee, as soon
thereafter as practicable, an amount equal to the fair market value of Common
Stock on the date of such Final Award multiplied by the number of shares of
Common Stock as to which such election has been made.  If Grantee elects to
receive all or a portion of such Final Award in Common Stock, the Company shall
issue certificates for the number of shares of Common Stock as to which such
election has been made, registered in the name of Grantee.  Concurrently with
the payment of such amount or the issuance of such certificates, the Company
shall deliver to Grantee an amount equal to the cash dividends Grantee would
have received with respect to the shares of Common Stock representing the Final
Award if Grantee had been the holder of record of such shares immediately
following completion of the Performance Period.  




      (iii) Withholding of Taxes.  As a condition precedent to the payment of
any amount or the issuance and delivery of certificates for shares of Common
Stock hereunder, appropriate arrangements shall be made for the withholding of
any federal, state, foreign or local taxes.  At Grantee's election, the Company
may satisfy such tax withholding obligation by withholding cash or shares of
Common Stock with an aggregate fair market value equal to the tax required to be
withheld.




     (e)  Termination of Service During Performance Period.




        (i) Death, Disability or Retirement.  If Grantee terminates employment
with the Company or an Affiliate prior to the distribution of the Final Award
following expiration of the Performance Period because of his or her death,
permanent disability or retirement after having attained both 62 years of age
and ten or more years of service with the Company or an affiliate of the Company
as defined in the Plan (an"Affiliate"), then (except as otherwise provided in
paragraph 2(e)(ii)) the Committee shall have sole and absolute discretion to
determine the number of shares, if any, in the Maximum Award with respect to
which the Grantee shall be deemed to have satisfied the Performance Criteria,
and the percentage of such shares to be included in the Final Award.  Following
such Committee determination, Grantee or, following his or her death, his or her
Beneficiary, may elect, subject to the approval of the Committee, to receive all
or a portion of such Final Award in cash, or Common Stock, or a combination of
both.  As soon as practicable following any such determination and election, the
Company shall satisfy the Final Award by (A) paying to Grantee or his or her
Beneficiary, as the case may be, the amount calculated as provided in paragraph
2 (d) (ii) with respect to the number of shares of Common Stock as to which an
election to receive cash has been made, and (B) issuing to Grantee or his or her
Beneficiary, as the case may be, certificates for the number of shares of Common
Stock as to which an election to receive Common Stock has been made.




       (ii) Other Termination.  If Grantee's employment with the Company or an
Affiliate terminates prior to the distribution of the Final Award following
expiration of the Performance Period (A) within 180 days following either
commencement of the Performance Period or the Date of Grant, whichever occurs
later, or (B) for any reason other than death, permanent disability or
retirement after having attained both 62 years of age and ten or more years of
service with the Company or an Affiliate, then this Contingent Stock Right shall
be forfeited and cancelled forthwith, unless the Committee, in its sole
discretion, shall determine otherwise, or Grantee has an agreement with the
Company, or is covered by a Company plan, that provides otherwise.




3.  Restrictions on Transfer.  This Contingent Stock Right shall not be
transferable other than by will or the laws of descent and distribution.  




4.  Designation of Beneficiary.  Grantee may file with the Company a written
designation of a beneficiary or beneficiaries hereunder (the "Beneficiary") and
may from time to time revoke or change any such designation.  Any designation of
Beneficiary shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Committee shall be in doubt as to the
entitlement of any such Beneficiary to any rights hereunder, the Committee may
determine to recognize only the legal representative of Grantee, in which case
the Company, the Committee and the members thereof shall not be under any
further liability to anyone.




5.  Adjustments in Event of Change in Common Stock.  In the event of any change
in the Common Stock of the Company by reason of any stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or rights offering to purchase Common Stock at a price
substantially below fair market value, or of any similar change affecting the
Common Stock, the number and kind of shares to which this Contingent Stock Right
relates shall be appropriately adjusted consistent with such change in such
manner as the Committee may deem equitable to prevent substantial dilution or
enlargement of the rights granted to Grantee hereunder.  Any adjustment so made
shall be final and binding upon Grantee.




6.  No Rights as Stockholder or to Continuance of Employment.  Grantee shall
have no rights as a stockholder with respect to any shares of Common Stock to
which this Contingent Stock Right relates prior to the date of issuance to him
or her of a certificate or certificates for such shares.  This Contingent Stock
Right shall not confer upon Grantee any right with respect to continuance of
employment by the Company or any Affiliate, nor shall it interfere in any way
with the right of the Company or any Affiliate to terminate his or her
employment at any time.




7.  Compliance With Government Law and Regulations.  This Contingent Stock
Right, the grant of any Final Award hereunder and the obligation of the Company
to deliver shares under any such Final Award shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.  The Company shall not be
required to issue or deliver any certificates for shares of Common Stock prior
to (i) the listing of such shares on any stock exchange on which the Common
Stock may then be listed, and (ii) the completion of any registration or
qualification of such shares under any federal or state law, or any ruling or
regulation of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.




8.  Grantee Bound by Plan.  Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof.




9.  Notices.  Any notice hereunder to the Company shall be addressed to it at
its office, P.O. Box 300, Princeton, New Jersey 08543-0300, Attention: Stock
Plan Administrator, and any notice hereunder to Grantee shall be addressed to
Grantee at his or her address as shown on the Company's records, subject to the
right of either party to designate at any time hereafter in writing some other
address.




IN WITNESS WHEREOF, Dow Jones & Company, Inc. has caused this Agreement to be
executed on its behalf by a Vice President and Grantee has accepted the terms of
this Agreement by electronic signature, both as of the Date of Grant.




 

Dow Jones & Company, Inc.

 

/s/ James A. Scaduto

By:

James A. Scaduto

 

Vice President, Human Resources






